                                                                   Case 8:16-bk-15157-CB       Doc 264 Filed 12/04/18 Entered 12/04/18 17:13:40          Desc
                                                                                                Main Document    Page 1 of 11


                                                                    1 WEILAND GOLDEN GOODRICH LLP
                                                                      Jeffrey I. Golden, State Bar No. 133040
                                                                    2 jgolden@wgllp.com
                                                                      Beth E. Gaschen, State Bar No. 245894
                                                                    3 bgaschen@wgllp.com
                                                                      Ryan W. Beall, State Bar No. 313774
                                                                    4 rbeall@wgllp.com
                                                                      650 Town Center Drive, Suite 600
                                                                    5 Costa Mesa, California 92626
                                                                      Telephone 714-966-1000
                                                                    6 Facsimile      714-966-1002

                                                                    7 Attorneys for Chapter 7 Trustee
                                                                      Thomas H. Casey
                                                                    8

                                                                    9                           UNITED STATES BANKRUPTCY COURT
                                                                   10                             CENTRAL DISTRICT OF CALIFORNIA
                                                                   11                                     SANTA ANA DIVISION
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 In re                                           Case No. 8:16-bk-15157-CB
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 Mt. Yohai, LLC, a Delaware limited liability    Chapter 7
                                                                      company,
                                                                   14                                                 REPLY TO SECURED CREDITOR
                                                                                   Debtor.                            BOWERY INVESTMENT GROUP, INC. dba
                              Tel 714-966-1000




                                                                   15                                                 BOWERY DESIGN & DEVELOPMENT'S
                                                                                                                      OPPOSITION TO MOTION TO
                                                                   16                                                 RECONSIDER ORDER APPROVING
                                                                                                                      STIPULATION BETWEEN DEBTOR AND
                                                                   17                                                 SECURED CREDITOR BOWERY
                                                                                                                      INVESTMENT GROUP, INC. dba BOWERY
                                                                   18                                                 DESIGN & DEVELOPMENT
                                                                   19                                                 DATE:  December 11, 2018
                                                                                                                      TIME:  2:30 p.m.
                                                                   20                                                 PLACE: Courtroom 5D
                                                                                                                             411 West Fourth Street
                                                                   21                                                        Santa Ana, CA 92701
                                                                   22

                                                                   23 TO THE HONORABLE CATHERINE E. BAUER, UNITED STATES BANKRUPTCY

                                                                   24 JUDGE, AND ALL PARTIES IN INTEREST:

                                                                   25           Thomas H. Casey, the duly appointed, qualified and acting chapter 7 trustee
                                                                   26 ("Trustee") for the bankruptcy estate ("Estate") of Mt. Yohai, LLC ("Debtor"), files this

                                                                   27 Reply to Secured Creditor Bowery Investment Group, Inc. dba Bowery Design &

                                                                   28 Development's Opposition ("Opposition") to Motion of Chapter 7 Trustee, Thomas H.
                                                                        1197425.1                                                                             REPLY
                                                                   Case 8:16-bk-15157-CB              Doc 264 Filed 12/04/18 Entered 12/04/18 17:13:40      Desc
                                                                                                       Main Document    Page 2 of 11


                                                                    1 Casey, to Reconsider Order Approving Stipulation Between Debtor and Secured Creditor

                                                                    2 Bowery Investment Group, Inc. dba Bowery Design and Development ("Motion"). In

                                                                    3 support of the Reply, the Trustee submits the following memorandum of points and

                                                                    4 authorities.

                                                                    5 I.          INTRODUCTION
                                                                    6             The Trustee respectfully requests this Court grant the Motion reconsider its Order

                                                                    7 Approving Stipulation Between Debtor and Secured Creditor Bowery Investment Group,

                                                                    8 Inc. DBA Bowery Design and Development [Docket No. 121] ("Order") entered November

                                                                    9 3, 2017, which approved the stipulation entered into between Debtor and Bowery

                                                                   10 Investment Group, Inc. dba Bowery Design & Development ("Bowery") [Docket No. 101]

                                                                   11 ("Stipulation"). The opposition is devoid of any legal or factual grounds that would warrant
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 the denial of the Motion. No lien existed as a basis for the secured claim that Debtor gave
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 to Bowery pursuant to the Stipulation. The Stipulation granted a secured claim to Bowery

                                                                   14 in the amount of $522,000.00 where otherwise Bowery would have no secured claim and
                              Tel 714-966-1000




                                                                   15 no right to a secured claim. In exchange, the Debtor was able to inspect Work Product.1

                                                                   16 Possession of the Work Product was never turned over to the Debtor. There is no theory

                                                                   17 upon which Bowery can claim that it had a valid lien, or could have had a valid lien, at the

                                                                   18 time of the Stipulation and the inspection of Work Product does not create grounds for a

                                                                   19 lien.

                                                                   20 II.         THE COURT SHOULD GRANT THE MOTION AND RECONSIDER ITS MOTION
                                                                   21             APPROVING THE STIPULATION
                                                                   22             A.       Bowery Did Not Have a Lien at the Time of the Stipulation
                                                                   23             In the Motion, Trustee argued that the Court has the authority to reconsider its

                                                                   24 Order approving the Stipulation, and should do so because the mechanic's lien that

                                                                   25 formed the basis for Bowery's claim was not perfected, and therefore Bowery's

                                                                   26 mechanic's lien was void and unenforceable. Bowery thus, did not have a valid secured

                                                                   27

                                                                   28       1
                                                                                As defined in the Stipulation.
                                                                        1197425.1                                        2                                       REPLY
                                                                   Case 8:16-bk-15157-CB              Doc 264 Filed 12/04/18 Entered 12/04/18 17:13:40                       Desc
                                                                                                       Main Document    Page 3 of 11


                                                                    1 claim. Bowery does not dispute the assertion that its mechanic's lien was unperfected.

                                                                    2 Bowery's argument instead is twofold: (1) the construction project was still on going, thus

                                                                    3 Bowery could have released the mechanic's lien attached to its Proof of Claim and

                                                                    4 recorded a new lien, restarting the time period to perfect a lien, and (2) Debtor told

                                                                    5 Bowery of its intention to file bankruptcy prior to the expiration of the 90-day deadline to

                                                                    6 perfect its mechanic's lien, therefore Bowery was "effectively estopped" from timely

                                                                    7 foreclosing on the mechanic's lien. Neither of these arguments carry water.

                                                                    8                      1.      Bowery Was Not Entitled to Release its Lien and Record a New
                                                                    9                              Lien at the Time of the Stipulation
                                                                   10             Bowery does not cite any authorities, statutory or otherwise, to support its claim

                                                                   11 that it could have released its mechanic's lien, recorded a new lien, and restarted the time
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 to perfect its lien at the time of the Stipulation. Primarily, it is important to note the timeline
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 of the events. Bowery recorded a Claim of Mechanic's Lien on August 26, 2016. The

                                                                   14 Debtor commenced this bankruptcy proceeding on December 21, 2016. The Stipulation
                              Tel 714-966-1000




                                                                   15 was filed on August 25, 2017. The last day that work was done on the property appears to

                                                                   16 be July 28, 2016.2

                                                                   17             The parties agree that the law clearly states that for its mechanic's lien to be

                                                                   18 perfected, Bowery was required to properly perfect the lien under Cal. Code Civ. Proc.

                                                                   19 § 8460(a), which requires commencement of an action to enforce the lien within 90 days

                                                                   20 of recordation of the claim of mechanic's lien. It is undisputed that no commencement of

                                                                   21 an action to enforce the lien ever occurred. Cal. Code Civ. Proc. § 8460(a) clearly

                                                                   22 mandates that if no action is commenced within that 90 day period, the claim of lien

                                                                   23 expires and is unenforceable, and Bowery has offered no authority to dispute this. As a

                                                                   24 result, Bowery's lien, the same lien that was the subject of the August 25, 2017

                                                                   25 Stipulation, had legally expired and become unenforceable on approximately November

                                                                   26

                                                                   27
                                                                            2
                                                                                This is the last date with a billing entry for time pursuant to the attachment to Bowery's Proof of Claim
                                                                   28 No. 4-2.
                                                                        1197425.1                                                3                                                 REPLY
                                                                   Case 8:16-bk-15157-CB             Doc 264 Filed 12/04/18 Entered 12/04/18 17:13:40                    Desc
                                                                                                      Main Document    Page 4 of 11


                                                                    1 25, 2016, approximately a month prior to the filing of the bankruptcy petition and over 9

                                                                    2 months prior to the filing of the Stipulation.

                                                                    3             Bowery claims that, but for the Stipulation, Bowery could have recorded a new lien,

                                                                    4 and moved to perfect the new lien. This creates a conundrum for Bowery. Bowery must

                                                                    5 argue that the Court should not consider the evidence before it, namely that the last day of

                                                                    6 work was July 28, 2016. Pursuant to Cal. Civ. Code § 3116, Bowery was required to

                                                                    7 record its claim of lien within 90 days of cessation of the work performed. Thus, if the last

                                                                    8 day of work was July 28, 2016, then after approximately October 26, 20163, Bowery would

                                                                    9 have been unable to record a claim of lien. Since this deadline is pre-petition, clearly

                                                                   10 Bowery would not have had the right to, nearly a year later, record a new claim of lien long

                                                                   11 after the last day of work.
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12             Assuming Bowery is trying to assert that that the last day of work was in fact a date
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 within 90 days of the petition date (even though there are no admissible facts in evidence

                                                                   14 to support this), so as to implicate the tolling doctrine, the last day of work would
                              Tel 714-966-1000




                                                                   15 necessarily come after August 26, 20164. This would mean that the Claim of Mechanic's

                                                                   16 Lien filed August 26, 2016, was an improper claim of lien pursuant to Cal. Civ. Code

                                                                   17 § 3116 which provides that "in order to enforce a lien, [contractor] must record his claim of

                                                                   18 lien after he has ceased furnishing labor, services, equipment, or materials, and before

                                                                   19 the expiration of (a) 90 days after completion of the work. . ." Cal. Civ. Code § 3116

                                                                   20 (emphasis added). Recordation of a claim of lien prior to the cessation of work is improper

                                                                   21 and unenforceable.

                                                                   22             Furthermore, Bowery's argument that it could have recorded a new lien at some

                                                                   23 point after August 25, 2017, more than a year after work stopped, is not supported by the

                                                                   24 law. Bowery's argument, although completely devoid of any authorities, statutory or

                                                                   25 otherwise, necessarily relies upon the doctrine of tolling. Bowery has never argued that it

                                                                   26
                                                                            3
                                                                                90 days after cessation of work (July 28, 2016).
                                                                   27
                                                                            4
                                                                                Since 90 days after August 26, 2016 (day of the recording of the Claim of Mechanic's Lien) was prior to
                                                                   28 the Petition Date.
                                                                        1197425.1                                                  4                                           REPLY
                                                                   Case 8:16-bk-15157-CB        Doc 264 Filed 12/04/18 Entered 12/04/18 17:13:40           Desc
                                                                                                 Main Document    Page 5 of 11


                                                                    1 actually perfected its lien. Bowery has never argued that it actually recorded a new claim

                                                                    2 of lien. Bowery only argues that it could have filed a new claim of lien at the time of the

                                                                    3 Stipulation. This is only possible if work was performed within 90 days of the filing of the

                                                                    4 petition and the time period for Bowery to file a claim of mechanic's lien was tolled, or

                                                                    5 work actually was performed within 90 days of the filing of the Stipulation. Tolling does not

                                                                    6 operate to absolve Bowery of its requirement to file a claim of mechanic's lien within 90

                                                                    7 days of cessation of work.

                                                                    8           Generally, the tolling doctrine in bankruptcy allows tolling of certain nonbankruptcy

                                                                    9 requirements when the automatic stay operates to estop the creditor from pursuing the

                                                                   10 necessary action to seek redress on its claims. However, the Ninth Circuit has dictated

                                                                   11 that mechanic's lien perfection is not subject to the tolling doctrine in bankruptcy. See
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 John Hand v. Hunters Run Limited Partnership (In re Hunters Run Ltd. Partnership), 875
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 F.2d 1425 (9th Cir. 1989). Hunters Run dealt with a contractor who furnished labor and

                                                                   14 materials to certain real property of the debtor in Washington State. There, the contractor
                              Tel 714-966-1000




                                                                   15 actually recorded a claim of lien pre-petition, however the court held that "if [contractor]

                                                                   16 had not recorded his lien under [WA state law requiring mechanic's liens to be recorded]

                                                                   17 before the bankruptcy petition was filed, then in spite of section 362(a)(4)'s language

                                                                   18 staying perfection of liens he could have filed notice of his lien with the bankruptcy court

                                                                   19 after the petition was filed because section 546(b) permits him to do so." In re Hunters

                                                                   20 Run Ltd. Partnership, 875 F.2d at 1428. Furthermore, the court specifically held that

                                                                   21 "'perfection' [is] exempted from section 362's stay by section 546(b)." Id. Thus, § 108 does

                                                                   22 not apply to toll the requirement of a contractor to perfect its lien within the required time

                                                                   23 frame because the automatic stay does not operate to prohibit a contractor from moving to

                                                                   24 perfect its lien, including filing a notice of lien after commencement of a case. Therefore,

                                                                   25 no tolling would apply, and Bowery needed to file notice of its lien, arising from work

                                                                   26 allegedly performed after August 26, 2016, within 90 days of cessation of work, regardless

                                                                   27 of the existence of a bankruptcy proceeding.

                                                                   28
                                                                        1197425.1                                      5                                        REPLY
                                                                   Case 8:16-bk-15157-CB            Doc 264 Filed 12/04/18 Entered 12/04/18 17:13:40                       Desc
                                                                                                     Main Document    Page 6 of 11


                                                                    1             Although Hunters Run ultimately found that the contractor's requirement to initiate a

                                                                    2 proceeding on behalf of its notice of lien5 was tolled, subsequent courts have decided that

                                                                    3 the automatic stay does not apply to forbid a contractor from issuing a notice of

                                                                    4 foreclosure or enforcement action. See In re Baldwin Builders, 232 B.R. 406 (9th Cir.

                                                                    5 B.A.P. 1999). The Baldwin Builders court held that, "Section 546(b) unambiguously

                                                                    6 mandates that, if commencement of an action is required to maintain or continue

                                                                    7 perfection, notice shall be given instead." Id. at 411. Actions taken to perfect a lien do not

                                                                    8 violate the automatic stay and contractors are required to take affirmative action to comply

                                                                    9 with the notice requirement. Id. at 414. It is clear that a contractor must perfect its lien

                                                                   10 according to the nonbankruptcy statutory requirements, and the automatic stay does not

                                                                   11 operate as a stay to perfection of liens. Thus, Bowery was required to file its "new" claim
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 of mechanic's lien within 90 days of cessation of work. If, as Bowery argues, the
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 Stipulation induced Bowery to not file such "new" claim of mechanic's lien, such argument

                                                                   14 should only be considered had Bowery also argued that (1) cessation of work did not
                              Tel 714-966-1000




                                                                   15 occur until less than 90 days before August 25, 2017 (date of the Stipulation), (2) Bowery

                                                                   16 did not violate the automatic stay by performing work post-petition for which it is now

                                                                   17 attempting to be paid6, and (3) Bowery's Claim of Mechanic's Lien filed August 26, 2016,

                                                                   18 was illegally filed before cessation of work. The record is devoid of these facts and are

                                                                   19 contrary to what is in evidence.

                                                                   20             Upon the evidence before the Court, Bowery filed a Claim of Mechanic's Lien on

                                                                   21 August 26, 2016. Bowery failed to perfect such lien by failing to file an action enforcing the

                                                                   22 lien within 90 days pursuant to Cal. Code Civ. Proc. § 8460(a). Bowery did not, and does

                                                                   23 not, have an unqualified right to release its lien and file a new lien; such new lien can only

                                                                   24 be filed within 90 days of cessation of work pursuant to Cal. Civ. Code § 3116. The

                                                                   25

                                                                   26       5
                                                                              Although, importantly, the requirement to give notice of a lien (i.e. a claim of mechanic's lien) was not
                                                                        tolled pursuant to § 108.
                                                                   27
                                                                            6
                                                                                And such work does not appear in any documents filed with the Court including both Bowery's proof of
                                                                   28 claim No. 4-1 and Bowery's amended proof of claim No. 4-2.
                                                                        1197425.1                                              6                                                 REPLY
                                                                   Case 8:16-bk-15157-CB        Doc 264 Filed 12/04/18 Entered 12/04/18 17:13:40            Desc
                                                                                                 Main Document    Page 7 of 11


                                                                    1 automatic stay does not operate to prohibit a creditor from perfecting its lien, and thus

                                                                    2 tolling does not apply to the filing of a claim of mechanic's lien, which courts have

                                                                    3 consistently held as a perfection action not an enforcement action. Contractors are

                                                                    4 required to file a notice of intention to enforce their lien within the time period required,

                                                                    5 here 90 days from the filing of a claim of mechanic's lien, and the automatic stay operates

                                                                    6 only as a stay to actual enforcement, not the noticing of such proceeding. Therefore,

                                                                    7 Bowery did not have a valid lien, and could not have had a valid lien, as of the date of the

                                                                    8 Stipulation. Bowery's argument that it could have recorded a new lien is based upon no

                                                                    9 authority, and all authorities before this Court indicate that Bowery had no such right.

                                                                   10                  2.     Bowery Was Not "Effectively Estopped" From Timely
                                                                   11                         Foreclosing on the Mechanic's Lien
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12           Bowery's other argument, that it was "effectively estopped" from foreclosing on its
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 mechanic's lien because Debtor informed Bowery of its intention to file bankruptcy, also

                                                                   14 fails. Bowery has introduced no authority to support its argument that knowledge of a
                              Tel 714-966-1000




                                                                   15 future bankruptcy proceeding implicates the automatic stay or some other imaginary stay,

                                                                   16 "effectively estopping" Bowery from foreclosing on its mechanic's lien.

                                                                   17           The California rules for filing and perfecting a mechanic's lien are clear. There is no

                                                                   18 rule prohibiting recording and perfecting a mechanic's lien simply because the contractor

                                                                   19 becomes aware that a bankruptcy case will be filed in the future. Instead, the calculus is

                                                                   20 quite simple. On or about November 25, 2016, 90 days had elapsed after the filing of the

                                                                   21 Claim of Mechanic's Lien. Bowery had not filed any action to enforce the mechanic's lien

                                                                   22 as required by Cal. Code Civ. Proc. § 8460(a). Therefore, the lien was void and

                                                                   23 unenforceable as of that date. No bankruptcy petition had been filed, and even if a

                                                                   24 bankruptcy petition had been filed, pursuant with the analysis above, Bowery would not

                                                                   25 have been excused from filing a notice of enforcement of the mechanic's lien.

                                                                   26           Bowery's knowledge of a future bankruptcy case is completely irrelevant. Not only

                                                                   27 would such knowledge be irrelevant even if the filing of the bankruptcy case changed its

                                                                   28 rights with respect to its requirement to perfect its mechanic's lien, but it is absolutely
                                                                        1197425.1                                      7                                         REPLY
                                                                   Case 8:16-bk-15157-CB       Doc 264 Filed 12/04/18 Entered 12/04/18 17:13:40          Desc
                                                                                                Main Document    Page 8 of 11


                                                                    1 irrelevant where the filing of the bankruptcy case does not affect Bowery's rights and

                                                                    2 obligations with respect to its mechanic's lien. Under no theory would knowledge of a

                                                                    3 future bankruptcy filing operate to absolve Bowery's of its requirement to perfect its lien in

                                                                    4 accordance with California law.

                                                                    5           B.    The Stipulation Impermissibly Granted Rights to Bowery
                                                                    6           The Stipulation between Debtor and Bowery granted Bowery a $522,000.00

                                                                    7 secured claim on the basis of its void and unenforceable mechanic's lien. Bowery refers to

                                                                    8 the Stipulation as a "stipulated settlement" yet the Stipulation was filed without notice and

                                                                    9 a hearing and without notice to all creditors. This lack of due process would also provide

                                                                   10 grounds for reconsideration as would the fact that the Stipulation does not demonstrate

                                                                   11 how it satisfies the factors for the approval of a proposed settlement under In re A & C
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 Properties. 784 F.2d 1377 (9th Cir. 1986). Bowery claims it will be irreparably harmed if
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 the Court reconsiders its Order. This is not the case.

                                                                   14           The Stipulation effectively granted, on the one hand, to Bowery a $522,000.00
                              Tel 714-966-1000




                                                                   15 secured claim that it was in no way entitled to and on the other hand, to the Debtor, the

                                                                   16 ability to see, but not possess, Work Product. Thus, the Debtor gave a $522,000.00

                                                                   17 secured claim to a creditor who did not, and could not, have a lien, for the privilege of

                                                                   18 seeing Work Product. The Work Product has not been turned over to the Debtor.

                                                                   19           Bowery argues that it will be irreparably harmed because the Work Product was

                                                                   20 shown to the Debtor. This pales in comparison to the harm done to the creditors in this

                                                                   21 case. There is $522,000.00 unavailable for distribution to creditors due to the Stipulation.

                                                                   22 The Work Product has not been actually turned over to the Debtor. The balance of

                                                                   23 equities clearly favors reconsideration of the Order.

                                                                   24 //

                                                                   25 //

                                                                   26 //

                                                                   27 //

                                                                   28 //
                                                                        1197425.1                                    8                                        REPLY
                                                                   Case 8:16-bk-15157-CB       Doc 264 Filed 12/04/18 Entered 12/04/18 17:13:40          Desc
                                                                                                Main Document    Page 9 of 11


                                                                    1 III.      CONCLUSION
                                                                    2           Accordingly, the Trustee respectfully requests the Court enter an order granting the

                                                                    3 Motion pursuant to Federal Rule of Bankruptcy Procedure 3008 and 11 U.S.C. § 502(j),

                                                                    4 and denying the Stipulation.

                                                                    5                                                     Respectfully submitted,

                                                                    6 Dated: December 4, 2018                             WEILAND GOLDN GOODRICH LLP

                                                                    7

                                                                    8                                                     By: /s/ Jeffrey I. Golden
                                                                                                                                  JEFFREY I. GOLDEN
                                                                    9                                                             BETH E. GASCHEN
                                                                                                                                  RYAN W. BEALL
                                                                   10
                                                                                                                                  Counsel for Chapter 7 Trustee
                                                                   11                                                             Thomas H. Casey
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13

                                                                   14
                              Tel 714-966-1000




                                                                   15

                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1197425.1                                     9                                       REPLY
        Case 8:16-bk-15157-CB                     Doc 264 Filed 12/04/18 Entered 12/04/18 17:13:40                                      Desc
                                                   Main Document    Page 10 of 11



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                            650 Town Center Drive, Suite 600
                                               Costa Mesa, California 92626

A true and correct copy of the foregoing document entitled (specify): Reply to Secured Creditor Bowery Investment Group,
Inc. dba Bowery Design & Development's Opposition to Motion to Reconsider Order Approving Stipulation Between
Debtor and Secured Creditor Bowery Investment Group, Inc., dba Bowery Design Development
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
December 4, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) December 4, 2018, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) December 4, 2018, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Served by Personal Delivery
Honorable Catherine E. Bauer
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5165 / Courtroom 5D
Santa Ana, CA 92701-4593

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 12/4/2018                      Victoria Rosales
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:16-bk-15157-CB                     Doc 264 Filed 12/04/18 Entered 12/04/18 17:13:40                                      Desc
                                                   Main Document    Page 11 of 11


TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
Simon Aron saron@wrslawyers.com
Thomas H Casey (TR) msilva@tomcaseylaw.com, thc@trustesolutions.net
Jeffrey W Dulberg jdulberg@pszjlaw.com
Marc C Forsythe kmurphy@goeforlaw.com, mforsythe@goeforlaw.com;goeforecf@gmail.com
Richard Girgado rgirgado@counsel.lacounty.gov
Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
Chad V Haes chaes@marshackhays.com, 8649808420@filings.docketbird.com
Michael J Hauser michael.hauser@usdoj.gov
D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
Scott A Kron scott@kronandcard.com
Marc Y Lazo mlazo@whbllp.com
Richard A Marshack rmarshack@marshackhays.com,
lbuchanan@marshackhays.com;8649808420@filings.docketbird.com
Sharon Oh-Kubisch sokubisch@swelawfirm.com,
gcruz@swelawfirm.com;jchung@swelawfirm.com;csheets@swelawfirm.com
Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;tziemann@wgllp.com
Paul R Shankman pshankman@jhindslaw.com, mduran@jhindslaw.com
Rachel M Sposato rsposato@jhindslaw.com, mduran@jhindslaw.com
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

SERVED BY UNITED STATES MAIL:
Mt Yohai, LLC
3991 MacArthur Blvd., Suite 125
Newport Beach, CA 92660

Bowery Design and Development
8581 Santa Monica Blvd., #204
West Hollywood, CA 90069




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
